       Case: 3:19-cv-00911-wmc Document #: 17 Filed: 07/28/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

SANDY BLANCHARD,

                    Plaintiff,
      v.
                                                           Case No. 19-cv-911-wmc
ANDREW M. SAUL,
Commissioner of Social Security

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul against plaintiff Sandy Blanchard affirming the

Commissioner’s decision denying plaintiff’s application for social security supplemental

income.




   s/ V. Olmo, Deputy Clerk, Deputy Clerk                             7/28/2020
        Peter Oppeneer, Clerk of Court                                   Date
